DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 11-13, 20-22, 24, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0351668 A1) in view of Van Rensburg et al (US 2010/0033374 A1).
Regarding claims 1, 11, and 13, Kim discloses a method of wireless communication, the method comprising:
detecting, at a user equipment (UE) located within a first serving cell served by a first base station, one or more interfering beams generated by a second base station, wherein the second base station is a neighboring base station of the first base station (88th paragraph, mobile station, located in the service coverage of the serving base station, receives beam measurement signals transmitted over the beam B k,n of the neighbor base station BSn) and the second base station is configured to serve a second serving cell that neighbors the first serving cell (Fig. 5, SBS1 510 or SBS2 520); 
transmitting, from the UE to the first base station, an interference identification message indicating the one or more interfering beams (88th paragraph, mobile station delivers the report for the result of the BM measurement including the measured interference value to the serving base station). 
Kim discloses receiving, from the first base station, a scheduling message (139th paragraph, the neighbor base station determines that the mobile station to perform cooperative communications with the serving base station, allocates beams to be used upon cooperative communications with the mobile st paragraph.  Herein, the beam cycle pattern and period of neighboring NBs are used for communications between neighboring NBs and its UEs in its own cells).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include broadcasting serving NB beam cycle pattern and neighboring NBs beam cycle patterns to UE in Kim’s system, as suggested by Van Rensburg, to create UEs own scheduling information.

Regarding claim 2, Kim discloses that wherein the one or more interfering beams correspond to interference that satisfies an interference threshold (104th paragraph, neighbor base stations that have sent beam measurement signals larger in interference value per beam of each baes station than a predetermined threshold may be screened).

Regarding claim 7, Kim discloses that wherein the one or more interfering beams are the strongest beams of a strongest cell, the strongest cell corresponding to the second base station (Fig. 6A, block 625, a maximum neighbor cell interference value among cells illustrated in Fig. 5).

Regarding claim 8, Kim discloses determining a maximum reference signal received power (RSRP) over all beams per cell to determine the strongest cell (84th paragraph and Fig. 6A, maximum neighbor cell interference value is determined according to RSRP value of interference signal.  Herein, it is a value determined in beam measurement signals).

th paragraph, independent scheduler implemented at each base station).

Regarding claims 20, 21, and 24, Kim discloses a method of wireless communication, the method comprising:
receiving, at a first base station, from a user equipment (UE) located within a first serving cell served by the first base station, an interference identification message indicating one or more interfering beams detected by the UE, the one or more interfering beams generated by a second base station that is a neighboring base station of the first base station (88th paragraph, mobile station, located in the service coverage of the serving base station, receives beam measurement signals transmitted over the beam B k,n of the neighbor base station BSn and the mobile station delivers the report for the result of the BM measurement including the measured interference value to the serving base station) and that serves a second serving cell that neighbors the first serving cell (Fig. 5, SBS1 510 or SBS2 520); and 
transmitting, from the first base station to the second base station via a backhaul communication, the interference identification message (112th paragraph, serving base station shares with neighbor base stations interference values via backhaul, Fig. 9).  
Kim does not disclose receiving, at the first base station from the second base station via second backhaul communication, a scheduling message indicating a set of beams of the second base station that are scheduled for use in upcoming transmissions to one or more UEs within the second serving cell and transmitting, from the first base station to the UE, the scheduling message.  Van Rensburg discloses that NB may share its beam cycling pattern with its neighboring NBs.  The sharing of the beam cycling pattern may be communicated between the NBs over a backhaul connecting the NBS (50th paragraph).  Van Rensburg further discloses that the NB may broadcast its beam cycle pattern along with beam cycle pattern and period from the neighboring NBs to the UE (91st paragraph.  Herein, the beam cycle pattern and period of neighboring NBs are used for communications between neighboring NBs and its UEs in its 

Regarding claim 22, Kim discloses transmitting, from the first base station to one or more additional base stations via one or more additional backhaul communications (Figs. 9A and 9B), the interference identification message, wherein the interference identification message indicates beams corresponding to each of the one or more additional base stations (112th paragraph, serving base station shares with neighbor base stations interference values via backhaul, Fig. 9).  Kim does not disclose receiving, at the first base station from the one or more additional base stations via one or more second additional backhaul communications, one or more additional scheduling messages indicating one or more sets of beams of the one or more additional base stations that are scheduled for use in upcoming transmissions to UEs within one or more serving cells served by the one or more additional base stations and transmitting from the first base station to the UE, the one or more additional scheduling messages.  Van Rensburg discloses that NB may share its beam cycling pattern with its neighboring NBs.  The sharing of the beam cycling pattern may be communicated between the NBs over a backhaul connecting the NBS (50th paragraph).  Van Rensburg further discloses that the NB may broadcast its beam cycle pattern along with beam cycle pattern and period from the neighboring NBs to the UE (91st paragraph.  Herein, the beam cycle pattern and period of neighboring NBs are used for communications between neighboring NBs and its UEs in its own cells).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include to share beam cycling pattern between NBs in Kim’s system, as suggested by Van Rensburg, to prevent interference.

Regarding claim 31, Kim discloses receiving, from the first base station, a scheduling message (139th paragraph).  Kim does not disclose performing, at the UE, one or more operations to account for interference caused by set of beams indicated in the scheduling message.  Van Rensburg discloses that the st paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to create UE’s own scheduling information in Kim’s system, as suggested by Van Rensburg, to reduce interference.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Van Rensburg in view of Tang et al (US 2019/0238208 A1).
Regarding claims 3-6, Kim discloses that the mobile station, located in the service coverage of the serving base station, receives beam measurement signals transmitted over the beam B k,n of the neighbor base station BSn (88th paragraph).  Kim does not disclose fixing at the UE receiver spatial quasi co-location (QCL) to the first base station and measuring interferer reference signal received power (RSRP); and wherein the RSRP is measured based on interferer SSB beams and channel state information reference signal (CSI-RS); and sweeping, at the UE, receiver spatial quasi co-location (QCL) across multiple receive beams; and measuring reference signal received power (RSRP) for each receive beam of the multiple receive beams..  Tang discloses that the UE, having QCL, may sweep Rx beams and obtained RSRP measurement for each Rx beam based on SSB and CSI-RS (86th, 112th, 116th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include beam sweeting in Kim’s system, as suggested by Tang, to identify characteristics of Tx and Rx beams.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Van Rensburg in view of Yoon et al (US 2020/0367125 A1).
Regarding claim 9, Kim discloses that the mobile station, located in the service coverage of the serving base station, receives beam measurement signals transmitted over the beam B k,n of the neighbor base station BSn (88th paragraph).  Kim does not disclose determining an average reference signal received power (RSRP) over the strongest beams to determine the strongest cell.  Yoon discloses determining the average RSRP of N cells above the threshold and/or channel quality (148th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to .

Claims 10, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Van Rensburg in view of Zheng et al (US 2021/0160798 A1).
Regarding claims 10, 23, and 25, Kim discloses that the mobile station delivers the report for the result of the BM measurement including the measured interference value to the serving base station (88th paragraph).  Kim does not disclose that wherein the interference identification message includes, for each interfering beam of the one or more interfering beams, physical cell identity (PCI) information corresponding to the interfering beam and a synchronization signal block (SSB) beam identifier corresponding to the interfering beam.  Zheng discloses that the measurement result including PCI and SSB beam index (102nd paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include PCI and SSB beam index in measurement report in Kim’s system, as suggested by Zheng, to indicate the cell identity and SSB index.

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Van Rensburg in view of Jeong et al (US 2015/0215873 A1).
Regarding claims 14 and 27, Kim discloses that the neighbor base station determines the mobile station to perform cooperative communications with the serving base station, allocates beams to be used upon cooperative communications with the mobile station (139th paragraph).  Kim does not disclose that wherein the scheduling message includes a bitmap, and wherein each value of the bitmap corresponds to a different beam of the set of beams.  Jeong discloses a bitmap allocation information of neighboring beam wherein each value of the bit indicates a beam (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to a bitmap for indicating beams in Kim’s system, as suggested by Jeong, to reduce overhead bandwidth.

Allowable Subject Matter
Claims 16-19 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Kwun et al (US 2013/0053079 A1) discloses multi-cooperative transmission method.
Noh et al (US 2018/0124796 A1) discloses management of UE-UE interference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472